Amendments submitted 9/21/22 have been entered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites: “wherein orientation of the LED subassembly to the one or more vertically oriented printed circuit boards decouples the first and second LEDs from the one or more vertically oriented printed circuit boards; wherein a thickness of the light tube is greater than a height of the lightguide such that a significant portion of the light tube rises above a top portion of the lightguide; and wherein the first printed circuit board is connected to at least one of the one or more vertically oriented printed circuit boards”.
If the LEDs are on the first circuit board and the first circuit board is connected to the vertical circuit board, how can the LEDs be “decoupled from the vertical circuit board” (note: decouple means: “to cause to become separated, disconnected, or divergent; uncouple” ; https://www.dictionary.com/browse/decouple)
Appropriate correction is required. Claims are examined as best understood. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bukkems US 2016/0025274 in view of Chon US 2007/0217217, Nakada US 2014/0036522,  and  Lee US 2012/0224360.
In regard to claim 1, Bukkems teaches a lighting device with one or more vertically oriented circuit boards 24 that is connected to a first circuit board 12 with LEDs and a rigid light guide 32/36a,b extended into a rounded shape and having a groove. 
Bukkems lacks an LED end lit light tube inserted into the light guide groove, a thickness of the tube being greater than the height, and vent openings above the vertical pcb(s). 
Chon teaches an LED (light-emitting diode) subassembly comprising a light tube 320 that is extended into a rounded shape (see fig. 4 and 5), the light tube comprising a first end and a second end; and an LED module comprising a first LED 3101 positioned on the LED module such that the first LED transmits light in a first direction, said first direction being into the first end of the light tube; and a second LED  3102 positioned on the LED module such that the second LED transmits light in a second direction (fig. 4-LEDs on c.b.410), said second direction being into the second end of the light tube, wherein the second direction is away from the first direction.  
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a light tube source such as taught by Chon in the light guide groove of Bukkems. One of ordinary skill in the art would have been motivated to use an end lit light tube in order to reduce the number of sources (thus reducing cost), to simplify assembly, and/or to provide a more continuous ring of illumination for increased aesthetics as well known in the art. 
Lee teaches a lighting device with vent openings above a vertically oriented pcb (110, 1314, 127, fig. 3 c.b. 5 – note “above” the pcb depends on orientation of the bulb in a socket – any of the vent openings could be above the c.b. depending on how the bulb is placed).
It would have been obvious to one of ordinary skill in the art at the time of filing to include vent openings in Bukkems such as taught by Lee. One of ordinary skill in the art would have been motivated to include vent openings in order to provide thermal heat dissipation for prolonging the life of the  LEDs and other electrical components as well known in the art. 
Nakada teaches a thickness of a light tube  20, 420 is greater than a height of a lightguide 40,560 such that a significant portion of the light tube rises above a top portion of the lightguide (see fig. 2, 8).
It would have been obvious to one of ordinary skill in the art at the time of filing to make the light tube  have a greater thickness than the height of the light guide.  One of ordinary skill in the art would have been motivated to do so in order to maximize light propagation.
Regarding the first and second LEDs having an orientation that decouples from the vertically oriented circuit board, the LEDs of Bukkem and Chon are on a first pcb  and in Bekkem’s device the first pcb is not mechanically coupled to c.b. 24, but  is merely electrically connected via wires [0024].  The first pcb is also considered capable of being decoupled for replacement. 

In regard to claims 2 and 3, Chon teaches the second LED is positioned in axial alignment with the first LED and  wherein the first direction and the second direction are opposite to each other (fig. 4).  

Claim 8  is rejected under 35 U.S.C. 103 as being unpatentable over Bukkens Chon,  Nakada, and Lee as applied to claim 1, in view of Dai 9,488,325.
In regard to claim 8, Chon lacks the specific teaching of the material for the light tube or that it is translucent. 
Dai teaches a light tube is made from a translucent material (col. I lines 44-45).
Light guides are conventionally formed of transparent and translucent materials for promoting light propagation. It would have been obvious to one of ordinary skill in the art at the time of filing to use a translucent material for the light tube in Chon such as disclosed by Lin.  One of ordinary skill in the art would have been motivated to use a translucent material for the tube in order to promote uniformity.

Response to Arguments
Applicant's arguments filed  have been fully considered but are not persuasive. It is first noted that the applicant has not adequately addressed the prior 112 rejection.  
The applicant argued that Bukkem’s groove would not fit a light guide however this is not persuasive because light guides are known to come in a variety of sizes and furthermore, the light guide of Chon is scaled to the size of an LED (which is also known to be quite small) thus one of ordinary skill would recognize and appreciate such a light guide in a fixture such as taught by Bukkems. 
Applicant argues that Bukkem does not disclose first and second LEDs decoupled from the one or more vertically oriented pcbs.  It is first noted that the decoupling is unclear considering the pcbs are “connected” as also required by claim 1 (see 112 rejection above).  This limitation is also addressed on page 5 of the office action: Regarding the first and second LEDs being decoupled from the vertically oriented circuit board, the LEDs of Bukkem and Chon are on a first pcb  and in Bekkem’s device the first pcb is not mechanically coupled, but  is merely electrically connected via wires.  The first pcb is also considered capable of being decoupled for replacement. 
Regarding applicant’s argument that Lee does not disclose vent openings above a vertically oriented circuit board, however, the applicant is advised that such an orientation is provided by vent openings on both top and bottom in Lee (110,1314). For example vents 110 are above the c.b 5 when the bulb is positioned in a downward oriented socket (such as a ceiling or pendent style fixture) and similarly 1314 is above the c.b. 5 when oriented upwardly.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIE A BANNAN/Primary Examiner, Art Unit 2875